Case 19-22715-CMB  Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB Doc 308Exhibit A Page 1 of 38
                            Fed 11/12/19 Entered 11/12/19 16:31:27 Desc Main
                              Document   Page 1 of 38


                 IN THE UNITEI) STATES BANKRUPTCY COURT
                FOR TFIE WESTERN I)ISTRICT OF PENNSYLVANIA


   IN RE:                                Bankruptcy Case No. 19-22715-CMB

   5171 CAM PBELLS LAN1) CO., INC.,      Chapter II

                    Debtor.




                 DEBTOR’S CHAPTER 11 PLAN OF LIQUIDATION
                         DATED NOVEMBER 12, 2019




                                                            Robert 0 Lampl. Esq.
                                                            Ryan J. Cooney, Esq.
                                                  ROBERTO LAMPL LAW OFFICE
                                                        223 Fourth Ave. 4th Floor
                                                            Pittsburgh. PA 5222
                                                             Tel: (412) 392-0330

                                                               .1? Iorni s fir ihe Debtor

                                                                           -aiid


                                                                Kirk B. Burkley, Esq.
                                                                  IKeila Estevez, Esq.
                                                        BERNSTEIN-BURKLEY, P.C.
                                                          707 Grant Street. Suite 2200
                                                               Pittsburgh, PA 15219
                                                                 Tel: (412)156-8100

                                                Attorneys for the O/jicThl Committee of
                                                                  Unsecured Creditors



                        EXHIBIT A
Case 19-22715-CMB        Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB       Doc 308 Exhibit
                                   Filed A   Page 2Entered
                                         11/12/19   of 38 11/12/19 16:31:27 Desc Main
                                 Document      Page 2 of 38


                                    TABLE OF CONTENTS



  ARTICLE I: Definhions                                                                3

  ARTICLE II: Interpretation; Application of Definitions: Rules of Construction: and
  Computation of Time                                                                  S

  ARTICLE Ill: Administrative Expense Claims                                           9

  ARTICLE IV: Classification of Claims and Interests                                   10

  ARTICLE V: Treatment of Allowed Claims Under the Plan                                II

  ARTICLE VI: Treatment of Executory Contracts and Unexpired Leases                    14

  ARTICLE VII: Acceptance or Rejection ofihe Plan                                      14

  ARTICLE VIII: Means of Implementation of the Plan                                    15

  ARTICLE IX: Distributions Under the Plan                                             21

  ARTICLE X: Disputed Claims                                                           24

  ARTICLE XI: Abandonment of Property’                                                 25

  ARTICLE XII: Conditions Precedent to Effective Date                                  26

  ARTICLE XIII: Effects of Confirmation                                                26

  ARTICLE XIV: Injunctions and Indemnification                                         28

  ARTICLE XV: Retention of Jurisdiction                                                30

  ARTICLE XVI: Miscellaneous Provisions                                                33
Case 19-22715-CMB          Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB         Doc 308 Exhibit
                                     Filed A   Page 3Entered
                                           11/12/19   of 38 11/12/19 16:31:27 Desc Main
                                      Document        Page 3 of 38


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


   IN RE:                                             Bankruptcy Case No. 19-22715-CMB

   5171 CAMPBELLS LAND CO., INC.,                     Chapter II

                          Debtor.


                      DEBTOR’S CHAPTER 11 PLAN OF LIQUIDATION
                               I)ATED OCTOBER 12, 2019

         5171 Campbells Land Co.. Inc. (the “Debtor”), the above captioned debtor and debtor-in-
  possession, hereby proposes this Chapter II Plan of Liquidation Dated November 1 2, 201 9 (the


          On July 08. 2019, the Debtor filed its voluntary petition for relief under chapter 11 of the
  Bankruptcy Code. Prior to the bankruptcy filing. the Debtor operated twenty—seven (27) Perkins
  Restaurants pursuant to license agreements by and between the Debtor and Perkins & Marie
  Callender’s. LLC (“PMC’). PMC terminated the Debtor’s license agreements prior to the
  bankruptcy filing. Additionally, Store Capital Acquisitions. LLC and StoreMaster Funding XIII.
  LLC (collectively “Store”), a primary creditor and landlord for the majority of the Debtor’s
  restaurant locations, was seeking the appointment ofa receiver for the Debtor’s business. As such.
  this chapter II case was initiated to preserve the assets of the estate.

          Throughout the course of the instant chapter II case, the Debtor has sold the contents
  (namely, Furniture, fixtures and equipment) of seventeen (17) of its twenty—seven (27) restaurants.
  The remaining ten (10) restaurants have been closed and the contents have been abandoned to
  Store, which had a first position lien on said contents, pursuant to a settlement agreement approved
  by the Court on September 5, 2019. All remaining assets of the Debtor, including but not limited
  to the Real Property, the Settlement Proceeds, and Estate Litigation will be transferred to a
  Creditors Trust. The Creditors Trust shall be overseen by a Plan Administrator to be selected by
  the Official Committee of Unsecured Creditors and shall be liquidated for the benefit of Creditors.

             Pursuant to the terms ofthe Plan, the Plan Administrator will conduct an orderly liquidation
  of the Debtor’s assets. The Plan Administrator shall assist in the liquidation of various assets.
  including the Debtor’s Real Property and the prosecution of Estate Litigation and objections to
  CIa i ins.
Case 19-22715-CMB         Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB        Doc 308 Exhibit
                                    Piled A   Page 4Entered
                                          11/12/19   of 38 11/12/19 16:31:27 Desc Main
                                     Document          Page 4 of 38


         The Debtor and the Committee believe that higher value can be obtained for the Estate
  through an orderly liquidation as compared to a forced liquidation which would occur if the case
  were converted to a chapter 7 proceeding, primarily due to the nature and character of the
  remaining assets and liabilities of the Estate.

                                              ARTICLE I
                                           I) E FIN IT IONS

  Unless the context otherwise requires. the following terms, when used in the Plan, shall have the
  meanings set forth below:

  1.0            Definitions

           1.1     “503(b)C) Claim” means an Allowed Claim pursuant to section 503(b)(9) of the
  Bankruptcy Code.
           1.2     “Administrative Bar Date” means the last date on which a request for payment of
  an Administrative Expense Claim may be filed, as set forth in Section 3.3 of the Plan.
           1.3     “Administrative Expense Claim” means a claim for any cost or expense of
  administration of the Bankruptcy Case allowed under sections 503(b) or 507(b) of the Bankruptcy
  Code and entitled to priority under 507(a)(l) of the Bankruptcy Code, including, without limitation.
  (a) fees payable under 28 U.S.C. § 1930. (b) any actual and necessary costs and expenses of
  preserving the Debtor’s estate. (c) any actual and necessary costs and expenses incurred operating
  the Debtor’s business in the ordinary course, and (d) any allowances of compensation and
  reimbursement of expenses to the extent allowed by Final Order under section 330 or 503 of the
  Bankruptcy Code.
           1.4     “Allowed” means, with respect to a Claim, (a) any Claim that has been listed by a
  Debtor in the Schedules as liquidated in amount and not disputed or contingent and for which no
  contrary proof of claim or interest has been filed, (b) any properly and timely filed, liquidated.
  noncontingent Claim with respect to which no objection to the allowance thereof has been filed
  within the applicable period fixed by the Plan, tile Bankruptcy Code, the Bankruptcy Rules, or a
  Final Order of the Bankruptcy’ Court. or (c) any Claim allowed pursuant to the Plan, the
  Confirmation Order or a Final Order of the Bankruptcy Court. Unless otherwise specified in the
  Plan or in a Final Order allowing such Claim, “Allowed” in reference to a Claim shall not include
  (a) interest on the amount of such Claim accruing from and after the Petition Date. (b) punitive or
  exemplary damages, or (c) any fine, penalty or forfeiture.
           1.5     “Allowed Amount” means the sum at which a Claim is Allowed.
           1.5     “Allowed Claim(s)” means any Claim (a) a proof’ of which was Filed within the
  applicable period of limitation fixed by tile Court in accordance with Bankruptcy Rule 3003(c)(3)
  and as to which the Debtor or other party in interest have not Filed an objection on or before tile
  expiration of tile time period set forth for the objection to such claim in the Plan. the Bankruptcy


                                                   7
Case 19-22715-CMB          Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB         Dcc 308 Exhibit
                                     Piled A   Page 5Entered
                                           11/12/19   of 38 11/12/19 16:31:27 Desc Main
                                      Document          Page 5 of 38


  Code, the Bankruptcy Rules. or a Final Order, or as to which, and to the extent. any objection has
  been determined by a Final Order in Favor ol’ihe relevant Claim I lolder; (b) listed on the Schedules
  as other than disputed. contingent, or unliquidated for which the Debtor has not filed an Objection
  pursuant to Article IX of the Plan; (c) that has been allowed by a Final Order of the Court
  (provided, however, that Claims allowed solely for the purpose of voting to accept or reiect the
  Plan shall not be considered Allowed Claims hereunder): and (d) expressly allowed or pursuant to
  the terms of the Plan,
           1.6     “Assets” means all the assets of the Estate, whether or not reflected in the financial
  records of the Debtor.
           1.7      “Bankruptcy Case” means this Chapter II Case at Bankruptcy Case Number 19-
  227] 5-CMB.
           1.8     “Bankruptcy Code” means title II of the United States Code. II U.S.C. § 101 et
  seq.. as amended and in effect as of the Petition Date.
           1.9     “Bankruptcy Court” or “Court” means the United States Bankruptcy Court for
  the Western District of Pennsylvania.
           1.10 “Bankruptcy Rules” means (a) the Federal Rules of Bankruptcy Procedure as
  promulgated by the United States Supreme Cotirt under 8 U.S.C. § 2075, and (b) the local rules of
  the Bankruptcy Court. in each case, as in effect on the Petition Date.
           1.11 “Business Day” means any day other than (a) a Saturday: (b) a Sunday; and (c) any
  other day on which the Court is required or authorized to close.
           1.12 “Cash” means legal tender of the United States of America.
           1.13 “Cash Investment Yield” means the net yield earned by the Debtor from the
  investment of Cash held pending Distribution in accordance ith the provisions of the Plan.
           1.14 “Causes of Action” means any and all actions. catises of action, liabilities.
  obligations, rights, suits, debts, sums of money, damages, judgments. claims, remedies (including
  without limitation any remedy based on theories of equitable subordination or similar equitable
  relief) and demands whatsoever, whether known or unknown, existing or hereafter arising, in law,
  equity, or otherwise, based in whole or in part upon any act or omission or other event occurring
  prior to the Petition Date or during the course of the Bankruptcy Case, including through the
  Effective Date.
           1.15     “Claim” means any claim against the Debtor, whether or not asserted, known or
  unknown, as the term “claim” is defined in section 101(5) of the Bankruptcy Code.
           1.16 “Claim Holder” means any holder of claims in any class, as defined herein,
  entitled to receive a Distribution under the Plan, whether or not such Claims were Allowed Claims
  on the Effective Dale.
           1.17 “Class” means each of the groups of substantially similar Claims classified in
  Article II of the Plan and pursuant to section II 29(a)( I) of the Bankruptcy Code.
           1.18     “Collateral” means any property or interest in property of the Debtor’s Estate that
  is subject to a valid lien to secure the payment or performance ofa Claim, which lien is not subject
  to avoidance or otherwise invalid under the Bankruptcy Code or applicable state law.


                                                    3
Case 19-22715-CMB          Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB         Doc 308 Exhibit A Page 6Entered
                                     Filed 11/12/19 of 38 11/12/19 16:31:27 Desc Main
                                     Document           Page 6 of 38


          1.19 “Committee” means the Official Committee of Unsecured Creditors appointed by
  the United States Trustee in Bankruptcy Case on August 0 I. 2019 to represent unsecured creditors
  of the Debtor, as that committee may be constituted from time to time.
          1.20 “Confirmation Date” means the date on which the Confirmation Order is entered
  on the docket of the Bankruptcy Court.
          1.21 “Confirmation Hearing” means the hearing held by the Bankruptcy Court to
  consider confirmation of the Plan. as it may he adjourned or continued ftom time to time.
          1.22 “Confirmation Order” means the order of the Bankruptcy Court confirming the
  Plan pursuant to section 1129 of the Bankruptcy Code.
          1.23 “Court Order” means any order entered in the Bankruptcy Case by the Court.
          1.24 “Creditors Trust” means the account for the benefit of the Estate’s creditors to be
  disbursed in accordance with the provisions of this Plan by the Plan Administrator.
            1.25 “Debtor” means 5171 Camphefls Land Co.. Inc.
            1.26 “Debtor in Possession” means the Debtor in its capacity as debtor-in-possession
  in the Bankruptcy Case under Sections 1101. 1107(a). 1108. and 1116 of the Bankruptcy Code.
            1.27 “Disallowed” means a Claim that has been disallowed by Final Order when used
  with respect to a Claim.
            1.28 “Disclosure Statement” means the Disclosure Statement to the Plan, including the
  exhibits, appendices and schedules thereto, as the same may be amended, modified or
  supplemented from time to time and as approved by the Bankruptcy Court pursuant section 1125
  of the Bankruptcy Code.
            1.29 “Disputed” means, with respect to any Claim, any Claim that is not Allowed or
  disallowed, or any Claim with respect to which an objection has been filed and is pending before
  the Bankruptcy Court.
            1.30 “Disputed Claim” means any Claim against the Debtor (I) that the Debtor has
  scheduled as unliquidated, disputed, or contingent, (ii) to which a party in interest has objected. or
  (iii) that has not become an Allowed Claim. Wherever in the Plan the word “Disputed” precedes a
  defined temi describing a Claim. that phrase will mean a Disputed Claim of the type described.
            1.31 “Disputed Claim Amount” means. with respect to a Disputed Claim. (a) if a
  liquidated amount is set forth in the proofofclaim relating to such Claim, (I) the liquidated amount
  set forth in the proof of claim relating to such Claim. (ii) an amount agreed to by the Debtor and
  the holder of such Claim, or (iii) if a request for estimation if filed by any party. the amount at
  which such Claim is estimated by the Bankruptcy Court. (b) ifno liquidated amount is set forth in
  the proof of claim relating to such Claim. (I) an amount agreed to by the Debtor and the holder of
  such Claim or (ii) the amount estimated by the Bankruptcy Court ith respect to such Claim. or
  (c) if such Claim was listed on tile Schedules as unliquidated. contingent, or disputed and 110 proof’
  of claim was filed. or deemed to have been filed, by the applicable deadline to file such Claim and
  such Claim has not been resolved by written agreement ofthe Debtor and the holder of such Claim
  or by an order of the Bankruptcy Court. zero.



                                                    3
Case 19-22715-CMB          Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB         Doc 308 Exhibit
                                     Filed A   Page 7Entered
                                           11/12/19   of 38 11/12/19 16:31:27 Desc Main
                                      Document        Page 7 of 38


           1.32 “Distribution(s)” means the distributions of Cash or other property of the Estate
  to be made in accordance with the Plan from the Creditors Trust.
           1.33 “Effective Date” is the date of the entry of the Confirmation Order. pi’oi’u/ed that
  all of the conditions precedent set forth in section 12.2 hereof are satisfied. If a stay of the
  Confirmation Order is in effect on that date, the Effective Date will be the first Btisiness Day after
  that date on which no stay of the Confirmation Order is in effect, provided that the Confirmation
  Order has not been vacated and provided that all of the conditions precedent set forth in section
   12.2 hereof are satisfied.
           1.34 “Entity” means an entity as defined in section 101(15) of the Bankruptcy Code.
           1.35 “Estate” means the estate of the Debtor created by section 541 of the Bankruptcy
  Code upon commencement of the Bankruptcy Case.
           1.36 “Estate Litigation” means all claims. Causes of Action and Recovery Actions of
  the Estate against third parties. including but not limited to. claims and causes of action against the
  Debtor’s shareholders and/or investors and/or an litigation or claims instittited or asserted by the
  Plan Administrator prior to the Effective Date or which may be brought on behalf of the Debtor
  by the Plan Administrator to recover causes of action, preferences. fraudulent conveyances or
  avoidance actions of any kind whatsoever.
           1.37 “File” or “Filed” means. with respect to any pleading, entered on the docket of the
  Bankruptcy Case and properly served in accordance with the Bankruptcy Rules.
           1.38 “Final Order” means an order or judgment of the Court entered by the Clerk of
  the Bankruptcy Court on the docket in the Bankruptcy Case which has not been reversed, vacated
  or stayed and as to which (a) the time to appeal, petition for certiorari or move for a new trial, re
  argument or rehearing has expired and as to which no appeal, petition for certiorari or other
  proceeding for a new trial, re-argument or rehearing shall then be pending. or (b) iVan appeal, writ
  of certiorari, new trial, re-argument or rehearing thereof has been sought, such order or judgment
  of the Court shall have been affirmed by the highest court to which such order was appealed or
  certiorari shall have been denied or a new trial. re—argument or rehearing shall have been denied
  or resulted in no modification of such order and the time to take any further appeal. petition for
  certiorari or move for a new trial, re—argument or rehearing shall have expired; provided, however,
  that the possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure, or any
  analogous rule under the Bankruptcy Rules. may be filed relating to such order shall not cause
  such order not to be a Final Order.
           1.39 “Impaired” means, with respect to any Claim, a Claim with respect to which the
  Plan alters the legal, equitable or contractual rights to which such Claim entitles its holder.
          1.40 “Insider” shall have the same meaning as more fully defined in Section 101(31) of
  the Bankruptcy Code.
           1.41    “Net Recoveries” means all proceeds of litigation conducted b’ the Debtor or Plan
  Administrator, including but not limited to ptirsuing Recovery Actions, less expenses incurred in
  such litigation.
Case 19-22715-CMB         Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB        Doc 308 Exhibit
                                    Filed A   Page 8Entered
                                          11/12/19   of 38 11/12/19 16:31:27 Desc Main
                                     Document          Page 8 of 38


           1.42    “Petition Date” means July 08. 2019. the date on which the Debtor commenced

  the Bankruptcy Case.
           1.43 “Plan” means this Chapter II Plan of Liquidation. including all schedules and
  exhibits hereto or thereto. as the same may be amended, modified or supplemented from time to
  time in accordance with its terms and applicable provisions of the Bankruptcy Code.
           1.44 “Plan Administrator” means the person appointed under Article 8 of the Plan to
  implement the Plan and act as disbursing agent. The initial Plan Administrator shall be Robert S.
  Bernstein. Esq.
           1.45    “Priority Claim” means any Claim ofa kind specified in section 5020) or 507(a)
  of the Bankruptcy Code other than an Administrative Expense Claim or a Priority Tax Claim.
           1.46 “Priority Tax Claim(s)” means any Claim against the Debtor to the extent entitled
  to priority in payment as specified in sections 502(i) and 507(a)(8) of the Bankruptcy Code.
           1.47 “Professional” means any person or Entity employed pursuant to a Final Order in
  accordance with sections 327, 328, or 1103 of the Bankruptcy Code. and to be compensated for
  services rendered prior to and including the Confirmation Date pursuant to sections 327, 328. 329.
  330, or 331 of the Bankruptcy Code.
           1.48 “Proof of Claim” means any proof of claim filed with the Bankruptcy Court with
  respect to the Debtor pursuant to Bankruptcy Rules 3001 or 3002.
           1.19 “Proponents of the Plan” means the Debtor and the Committee.
           1.50    “Ratable Proportion” means, with reference to any Distribution on account of
  any Allowed Claim in any Class. the ratio (expressed as a percentage) that the amount of the
  Allowed Claim bears to the aggregate amount of all Allowed and Disputed Claims in that Class.
           1.51   “Real Property” means the vacant land located at 5171 Camphells Run Road.
  Pittsburgh, PA 15205.
           1.52 “Recovery Actions” means, collectively and individually, without limitation.
  preference Claims or Causes of Action, fraudulent conveyance Claims or Causes of Action, rights
  of setoff and other Claims and Causes of Action under sections 510, 542. 544. 545. 547, 548, 549.
  550, and 553 of the Bankruptcy Code and other applicable bankruptcy and non-bankruptcy law.
           1.53    “Schedules” means the schedtiles, statements and lists filed by the Debtor with the
  Bankruptcy Court pursuant to Bankruptcy Rule 1007, as they have been and may be amended or
  supplemented from time to time.
           1.54 “Sale Proceeds” means funds generated from the sale of the Debtor’s furniture.
  equipment. and fixtures as approved by the Bankruptcy Court on September 05. 2019 and
  September 19, 2019.
           1.55 “Secured Claim(s)” means a Claim secured by Collateral.
           1.56 “Secured Creditor(s)” means a creditor holding a Secured Claim.
           1.57 “Settlement Proceeds” means the proceeds received by the Debtor pursuant to the
  settlement agreement approved by the Court on September 05.2019, between the Debtor and Store
  Capital Acquisitions. LLC and Store Master Funding XIII. LLC.



                                                   6
Case 19-22715-CMB          Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB         Doc 308 Exhibit
                                     Filed A   Page 9Entered
                                           11/12)19   of 38 11/12/19 16:31:27 Desc Main
                                     Document           Page 9 of 38


          1.58 “Unimpaired” means a Claim that is not Impaired within the meaning of section
  1124 of the Bankruptcy Code and paragraph 1.39. above.
          1.59 “United States Trustee” means the United States Trustee appointed under 28
  U.S.C. § 591 to serve in the Western District of Pennsylvania.
          1.60 “Unsecured Claim” means any Claim that is neither secured nor entitled to priority
  under the Bankruptcy Code or by a Final Order oI’the Bankruptcy Court, including, but not limited
  to: (a) any claim arising from the rejection of an executory contract or unexpired lease under
  section 365 of the Bankruptcy Code, and (b) any portion of a Claim to the extent the value of the
  holder’s interest in the Estate’s interest in the property securing such Claim is less than the amount
  of the Claim, or to the extent that the amount of the Claim subject to sctof’f is less than the amount
  of the Claim, as determined pursuant to section 506(a) of the Bankruptcy Code.

                                             ARTICLE II

                 INTERPRETATION; APPLICATION OF DEFINITIONS;
               RULES OF CONSTRUCTION: AND COMPUTATION OF TIME

  Wherever from the context it appears appropriate, each term stated in either the singular or the
  plural shall include both the singular and the plural, and pronouns stated in the mascu I inc.
  feminine, or neuter gender shall include the masculine, feminine, and neuter. For purposes of the
  Plan: (a) any reference in the Plan to a contract, instrument, release, indenture, or other agreement
  or document being in a paricuIar form or on particular terms and conditions means that the
  document shall be substantially in that form or substantially on those terms and conditions; (b) any
  reference in the Plan to an existing document or exhibit Filed or to be Filed means the document
  or exhibit as it may have been or may be amended, modified, or supplemented; and (c) unless
  otherwise specified, all references in the Plan to Articles. Schedules, and Exhibits are references
  to articles. schedules, and exhibits ofor to the Plan. Unless otherwise specified. the words “herein.”
  “hereof,” “hereto,” “hereunder,” and other words of similar meaning refer to the Plan as a whole
  and not to any particular article, section, subsection, or clause contained in the Plan. A capitalized
  term used but not defined herein shall have the meaning given to that term in the Bankruptcy Code.
  The rules of construction contained in section 102 of the Bankruptcy Code shall apply to the
  construction of the Plan.

  The headings in the Plan are for convenience of reference only and shall not expand. limit, or
  otherwise affect the provisions of the Plan. Unless otherwise indicated herein, all references to
  dollars are to United States dollars.

  Unless otherwise expressly provided herein, in computing any period of time prescribed or allowed
  by the Plan. the provisions of Bankruptcy Rule 9006(a) shall apply. If any payment or act under
  the Plan is required to be made or performed on a date that is not a Business Day. then the making


                                                    7
Case 19-22715-CMB         Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB        Doc 308Exhibit
                                   iIed A11/12/19
                                            Page 10Entered
                                                     of 38 11/12/19 16:31:27 Desc Main
                                 Document      Page 10 of 38


  of such payment or the performance ofsuch act may be completed on the next succeeding Business
  Day, but shall be deemed to have been completed as of the required date.




                                           ARTICLE III

                            ADMINISTRATIVE EXPENSE CLAIMS

  3.1    Administrative Expense Claims

  Each Allowed Administrative Expense Claim shall be paid in accordance with treatment of Class
  4 Claims, below.

         3.1.1 Judicial Fees

  All fees comparable to the fees payable pursuant to 28 U.S.C. § 1930, if and to the extent due,
  shall be paid in accordance with treatment of class 4 Claims. below. The Plan Administrator shall
  timely pay post—confirmation quarterly fees assessed pursuant to 28 U.S.C. § I 930(a)(6) until such
  time as the Bankruptcy Court enters a final decree closing this Bankruptcy Case, or enters an order
  either converting this case to a case under Chapter 7 of the Bankruptcy Code or dismissing this
  case. The Plan Administrator shall file with the Bankruptcy Court, and shall transmit to the United
  States Trustee, a true and correct statement of disbursements made by the Plan Administrator for
  each month that this Bankruptcy Case remains open, in a format prescribed by the United States
  Trustee.

  3.2    Professional Compensation

  Robert 0 Lampl Law Offices and Bernstein-Burkley, P.C. are beneficiaries of escrows funds
  created by one or more orders approving sales. To the extent the respective escrow amounts are
  in excess of the respective Allowed Chapter II Administrative Expense Claims. the excess escrow
  funds shall be paid over to the Plan Adniinistrator on demand, to be added to the general assets of
  the Creditors Trust, to be administered under this Plan. To the extent that the respective escrow
  amounts are insufficient to pay Allowed Chapter II Adniinistrative Expense Claims, the remainder
  of said claims shall be included in Class 4.

  Professionals or other Entities asserting Administrative Expense Claims based on professional
  services rendered or benefit to the Estate allegedly conferred before the Confirmation Date must


                                                   8
Case 19-22715-CMB         Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB        Doc 308Exhibit
                                   Filed A11/12/19
                                             Page 11Entered
                                                      of 38 11/12/19 16:31:27 Desc Main
                                 Document       Page 11 of 38


  File and serve the counsel to the Debtor, counsel For the Committee, and the Plan Administrator.
  and such other Entities as are designated by the Bankruptcy Code. the Bankruptcy Rules, the
  Confirmation Order, or any other order of the Court! an application for final allowance of such
  Claim no later than thirty (30) days after the Confirmation Date,

  3.3    Administrative Bar I)ate

  Any request for the payment ofan Administrative Expense Claim (other than (i) the Administrative
  Expense Claims of Professionals, which are addressed in Section 3.2) shall be discharged and
  barred forever and shall not be enforceable against the Debtor or any of the property of the Estate,
  unless such request for the payment ofan Administrative Expense Claim is Filed and served upon
  the Debtor and the Plan Administrator within fifteen (15) days after the Confirmation Date,
  Notwithstanding the above, in accordance with II USC § 503(bX2)(D). this Plan section shall not
  be applicable to taxes, penalties and interest, if any, incurred by the Estate.

                                            ARTICLE IV

                      CLASSIFICATION OF CLAIMS AND INTERESTS

  4.1    Classified Claims

  The categories of Claims listed below classify Claims for all ptirposes. including voting,
  confirmation, and distribution pursuant to the Plan and pursuant to sections 1122 and II 23(a)( I)
  of the Bankruptcy Code. A Claim shall be deemed to be classified in a par icular Class only to the
  extent that such Claim qualifies within the description ofthat Class, and shall be deemed classified
  in a different Class to the extent that the remainder of such Claim qualifies within the description
  of such different Class. A Claim is in a particular Class only to the extent that such Claim is
  Allowed in that Class and has not been other ise settled prior to the Effective Date.

  The classification of Claims against the Debtor pursuant to the Plan are as follows:

         Class                          Class Name                         Status
   Class I                          Secured Claim      of First Unimpaired Deemed to have
                                                                                  —




                                    National Bank                accepted the Plan and not
                                                                 entitled to vote
   Class 2                          Secured Claim of L—Eour L.P. Unimpaired Deemed to have
                                                                                  —




                                                                 accepted the Plan and not
                                                                 entitled to vote
   Class 3                          Other Secured Claims         Impaired—entitled to vote



                                                   9
Case 19-22715-CMB          Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB         Doc 308Exhibit
                                    Piled A11/12/19
                                              Page 12Entered
                                                       of 38 11/12/19 16:31:27 Desc Main
                                  Document       Page 12 of 38


   Class   4                        Administrative Claims            I   Impaired—entitled to vote
   Class   5                        Priority fax Claims                  Impaired—entitled to vote
   Class   6                        General Unsecured Claims             Impaired—entitled to vote
   Class   7                        Equity Interests                     Impaired —    Deemed to have
                                                                         rejected the Plan and not
                                                                         entitled to vote

  The treatment of Claims against the Debtor is more fully set forth in Article V.

  4.2      Bar I)ate for Claims

  The Bankruptcy Court set December 24. 2019 as the Bar Date for general prepetition Claims, and
  .lanuary 06, 2020, as the Bar Date for government Claims. As set forth in Article X hereof. the
  Plan Administrator may review and object to any such Claim within 120 days after the later of:
  (a) the Effective Date, or (b) the date on which such Claim was filed with the Bankruptcy Court:
  provided, however, that such 120 day period of review may be extended by the Bankruptcy Court
  upon the request of the Plan Administrator after notice and a hearing.

                                             ARTICLE V

                 TREATMENT OF ALLOWED CLAIMS UNDER THE PLAN

  The following treatment set forth in this Article V shall be accorded to Claims against the Debtor.

  5.1      Class 1: Secured Claim of First National Bank

  Class I shall consist of First National Bank, a Secured Creditor of the Debtor. First National Bank
  holds a first lien on the Real Property. In the liquidation process. the Plan Administrator will
  liquidate the Real Property. The Plan Administrator may engage a broker to sell the Real Property.
  The Class I Secured Claim shall be paid in foIl upon the sale of the Real Property’ at closing, after
  full payment of the Plan Administrator’s expenses incurred in sale process of the Real Property.

  The Plan Administrator reserves the right to abandon the Real Property in the event the amount of
  the Secured Claim exceeds the value of the Real Property.

  Class I is Unimpaired and is deemed to have accepted the Plan and is not entitled to vote.

  5.2      Class 2: Secured Claim of L-Four, L.P.

  Class 2 shall consist of L-Four. LP., a Creditor the Debtor. L-Four. L.P. holds judQment liens
  against the Real Properly. The Debtor disputes the validity of L-Four, L.P.’s Secured Claim. The

                                                   10
Case 19-22715-CMB          Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB         Doc 308Exhibit
                                    Piled A11/12/19
                                              Page 13Entered
                                                      of 38 11/12/19 16:31:27 Desc Main
                                    Document         Page 13 of 38


  Class 2 Secured Claim shall be paid upon the sale of the Real Property. after full payment of the
  Plan Administrator’s expenses incurred in sale process of the Real Property and payment in full of
  all Allowed Class I Claims, to the extent allowed, if any. following the adjudication or a claim
  objection to be filed by the Plan Administrator. In the event that the Bankruptcy Court determines
  that L—Four, L.P.’s Claim is wholly or partially unsecured, such portion of the Claim shall be
  treated under Class 6 as set forth herein.

  Class 2 is Unimpaired and is deemed to have accepted the Plan and is not entitled to vote.

  5.3    Class 3: Other Secured Claims

  Class 3 shall consist Ascentium Capital. LLC (“Ascentium”). GSG Financial (“GSC’). Tn State
  Equipment (“Tn__State”). US Foodservice Rec. Corp. (“US_Foods”). Ascentium. GSG. and Tn
  State were identified as having purchase money security interests in unidentified restaurant
  equipment. The unidentified equipment was either sold pursuant to a court approved sale or was
  abandoned to Store pursuant to a count approved settlement. In the event the unidentified
  equipment was sold. Ascentium, Tn State. and GSG would potentially have a lien on the sales
  proceeds. Similarly. US Foods held a pie-petition UCC in the Debtor’s furniture, fixtures, and
  equipment, which has either been sold as approved by the Bankruptcy Court or abandoned to Store.

          Pursuant to the sale orders (See Doc. Nos. 234,235, 244. 278) certain distributions were
  approved to be made from the Sales Proceeds. It is not anticipated that there will be any excess
  Sale Proceeds following said approved distributions. I Iowever. in the event that excess Sale
  Proceeds exist after the approved distribution, the Plan Administrator shall make a distribution to
  holders to Class 3 Claims pursuant to the holders’ respective priority in the Sale Proceeds. To the
  extent that Class 3 Claims are not satisfied from excess Sale Proceeds, such Claims shall be treated
  as general unsecured claims and shall receive payment as set forth under Class 6 herein.

  Class 3 is Impaired. and the holders of Class 3 Claims are entitled to vote to accept or rcect the
  P1 au.

  5.4    Class 4: Administrative Claims

  Class 4 shall consist of fees to the U.S. Trustee, the Clerk of Courts and any professional’s fees
  that arc entitled to priority under II U.S.C. Section 507(a)( I ). These shall include the following:

          i.   Attorneys for the Debtor, Robert 0 Lampl Law Office; and
         ii.   Attorneys for the Committee. Bernstein-Burkley. P.C.




                                                   II
Case 19-22715-CMB         Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB        Doc 308 Exhibit
                                    Filed A11/12/19
                                               Page 14Entered
                                                       of 38 11/12/19 16:31:27 Desc Main
                                  Document       Page 14 of 38


  This Class shall also include administrative expenses       incurred   during the Administration,
  including the following:

          i.   Internal Revenue Service, if any;
         ii.   Allowed 503(b)(9) Claims;
        iii.   Allowed 503(b)(l)(A) Claims;
        iv.    Claims for any unpaid ongoing expenses accrued during the course of the Debtor’s
               operation, if any;
         v.    All U.S. Trustees fees and Clerk of Bankruptcy Court charges, ilany; and
        vi.    All professional fees are subject to the Bankruptcy Court’s approval under Section
               330(a)( I) of the Bankruptcy Code and Bankruptcy Rule 2016(a); and only to the
               extent professionals preserved the estate.

  Funds to pay the Administrative Claims of the Robert 0 Lampl Law Office and Attorneys for the
  Committee have been carved-out from the Sale Proceeds and are being held in Escrow. To the
  extent that the respective escrow amounts are insufficient to pay Allowed Chapter II
  Administrative Expense Claims, the remainder of said claims shall be included in Class 4.
  Additionally, each holder of an Allowed Administrative Claim, in full and complete satisfaction
  of such claim, shall receive Ratable Proportion distribution as funds become available through the
  orderly liquidation process.

  Class 4 is Impaired, and the holders of Class 4 Claims are entitled to vote to accept or reject the
  P lan.

  5.5    Class 5: Priority Claims

  Class 5 shall consist of all Allowed Priority Tax Claims of the Internal Revenue Service,
  Department of Revenue and Taxes specified in II U.S.C. § 507(a)(8). Class 5 Claims shall receive
  Ratable Proportion distribution as funds become available through the orderly liquidation process
  once all Allowed Class 4 Claims have been paid in full.

  Class 5 is Impaired, and the holders of Class 5 Claims are entitled to vote to accept or reject the
  P lan.

  5.6    Class 6: General Unsecured Claims

  Class 6 consists of all Allowed General Unsecured Claims against the Debtor. As soon as
  practicable afier the Effective Date, each holder of an Allowed Unsecured Claim, in full and
  complete satisfaction of such claim, shall receive Ratable Proportion distribution as funds become



                                                  12
Case 19-22715-CMB          Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-0MB         Doc 308Exhibit
                                    riled A11/12/19
                                              Page 15Entered
                                                      of 38 11/12/19 16:31:27 Desc Main
                                    Document         Page 15 of 38


  available through the orderly liquidation process once all Allowed Class 4 Claims and Class 5
  Claims have been paid in full.

  Class 6 is Impaired, and the holders of Class 6 Claims are entitled to vote to accept or reject the
  P an.

  5.7    Class 7: Equity Interests

  Class 7 consists of all Equity Interests in the Debtor. The Equity Interest oxners of the Debtor
  shall not receive any distribution nor retain any property on account of their Equity Interests under
  the Plan unless and until all of the Allowed Claims in Class 1.2, 3.4. 5 and 6 have been paid in
  full. As of the Effective Date, all Equity Interests and all certificates. documents and other
  instruments underlying Equity Interests shall be canceled.

  Class 7 is Impaired, because no distributions are anticipated to be made to the holders of Class 7
  Equity Interests nor will such holders retain any property on account of their Equity Interests, such
  holders are deemed to have rejected the Plan pursuant to Section I 126(g) of the Bankruptcy Code
  and are not entitled to vote to accept or reject the Plan.

                                            ARTICLE VI

         TREATMENT OF EXECUTORY CONTRACT AND UNEXPIRED LEASES

  6.1    Rejection of Unexpired Pre- and Post-Petition Leases and Executory Contracts

  As of the Effective Date and to the extent not already rejected. all pre-petition executory contracts
  and unexpired leases to which the Debtor is a party shall be deemed rejected. Ifany such lease or
  contract is deemed rejected by this provision, the counter-party shall file any claim for rejection
  damages within thirty (30) days after the Confirmation Date or such claim will be forever barred.

  6.2    Rejection Damages

  Claims of any counter party, if any. to any rejected executory contract or lease shall be paid as a
  Class 6 Claim.

                                            ARTICLE VII

                        ACCEPTANCE OR REJECTION OF THE PLAN

  7.1    Holders of Claims Entitled to Vote


                                                    3
Case 19-22715-CMB         Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB        Doc 308Exhibit
                                   PHed A11/12119
                                             Page 16Entered
                                                     of 38 11112/19 16:31:27 Desc Main
                                 Document      Page 16 of 38




  Classes 3 through 6 are Impaired under the Plan. Each holder ofan Allowed Claim in these Classes
  shall be entitled to vote to accept or reject the Plan.




  7.2    Acceptance by Impaired Classes

  Any Class of Impaired Claims shall be deemed to have accepted the Plan if (a) the holders (other
  than any holder designated under section 1126(e) of the Bankruptcy Code) of at least two-thirds
  in dollar amount ofthe Allowed Claims actually voting in such Class have voted to accept the Plan
  and (b) the holders (other than any holder designated under section 1l26(e) of the Bankruptcy
  Code) of more than one—hall in number of the Allowed Claims actually voting in such Class have
  voted to accept the Plan.

  7.3    Non-Consensual Confirmation

  To the extent any Class is deemed to have rejected the Plan, the Plan shall he “crammed down” on
  the claimants within such Class pursuant to Section 1129(b) of the Bankruptcy Code.

                                           ARTICLE VIII

                       MEANS OF IMPLEMENTATION OF THE PLAN

  8.1    Plan Administrator

  The Plan shall be implemented and administered by Robert S. Bernstein. Esq, as Plan
  Administrator.

  The Assets of the Estate will vest or re-vest in the Plan Administrator pursuant to Section 13.1 of
  the Plan and will be liquidated by the Plan Administrator. The Plan will be funded by proceeds of
  the Estate Litigation and the sale of the Real Property.

  The assets of the Estate, including the proceeds from the sale of the Real Property. the Settlement
  Proceeds, and the proceeds of the Estate Litigation will make up the Creditors Trust and be
  distributed to creditors holding Allowed Claims.

  After payment of Allowed Secured Claims and Plan Administrator expenses and fees from the
  monetization of the Debtor’s assets subject to those Allowed Secured Claims. and after expenses
  of the Plan Administrator incurred through the monetization of the remaining assets, and after


                                                  14
Case 19-22715-CMB          Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB         Doc 308Exhibit
                                    Filed A11)12/19
                                              Page 17Entered
                                                       of 38 11/12/19 16:31:27 Deso Main
                                  Document       Page 17 of 38


  reserving a reasonable amount to fund anticipated plan administration expenses. the net proceeds
  will be distributed to holders to Allowed Claims as required under the Plan. The timing and number
  of distributions shall be within the reasonable discretion of’ the Plan Administrator.

         8+1.1   The Phi ii Ad miii istrato r

         The Plan Administrator shall he deemed the representative ofthe Estate in accordance with
         section 1123 of’ the Bankruptcy Code and shall have all powers, authority, and
         responsibilities speci fled in the Plan, including, without limitation. the powers of a trustee
         under sections 704 and 1106 of the Bankruptcy Code and all of the Estate’s Assets shall
         vest with the Plan Administrator for purposes of carrying out the provisions of this Plan.

         8.1.2   Responsibilities of the Plan Administrator

         The Plan Administrator will have those responsibilities created by this Plan upon the terms
         and conditions summarized herein and will, for the benefit of’ the Claimants, exercise the
         rights and powers vested in it by this Plan in the same manner, and use the same degree of
         care and skill in their exercise, as a prudent person would exercise and use under the
         circumstances in the conduct of its own affairs, notwithstanding Section 345. and further
         agrees to receive and disburse all of the Assets in accordance with the terms hereof’.

                (a)     The Plan Adn,inistrator is empowered, in his sole discretion (subject to
         paragraphs (b) and (c) below), to:

                                 perform all of the obligations and agreements of the Plan provided
                 for herein;
                        ii.      reserve sufficient Funds for the orderly liquidation process of all
                 remaining Assets;
                       Hi.       control the liquidation and/or disposition of all remaining Assets
                 after confirmation of the Plan and reduce such assets to Cash or to abandon any
                 such Assets, in the exercise of its reasonable discretion. The Plan Administrator
                 shall have sole discretion as to the disposition of any Assets and may do so without
                 obtaining Bankruptcy Court approval, except where Bankruptcy Court approval is
                 required under a specific provision ofthis Plan. The Plan Administrator shall cause
                 the distribution of the Assets of the Estate in accordance with the terms of this Plan;
                       iv.       keep and maintain bank accounts in the name of the Estate into
                 which the Plan Administrator shall deposit all proceeds resulting from the initial
                 receipt or from the sale or other disposition of, or fl’om the income resulting from.
                 all or any part of the Assets of the Estate, without the restrictions of *345(b) of the
                 Bankruptcy Code. The Plan Administrator shall not permit any person other than


                                                   15
Case 19-22715-CMB    Doc 309-1      Filed 11/12/19      Entered 11/12/19 16:44:34          Desc
Case 19-22715-CMB    Doc 308Exhibit
                              Filed A11/12/19
                                         Page 18 of 38 11/12/19 16:31:27
                                                Entered                              Desc Main
                            Document       Page 18 of 38


            a designated representative of the Plan Administrator to have authority to take
            withdrawals from, or to issue drafts against, any accounts maintained with any
            bank, unless such bank has been furnished a copy of this Plan:
                   v.       commence or continue Recovery Actions for the purpose of
            liquidating the Assets of the Estate or maximizing the value of the Estate;
                  vi.       temllnate or provide for the termination of all employee benefit
            plans of the Debtor:
                 vii.       possess the right to object to any Claims (disputed or otherwise).
            and to compromise or settle any Claims prior to objection without supervision or
            approval of the Court, free of any restrictions of the Bankruptcy Code, the
            Bankruptcy Rules, the Local Rules of the Court. and the guidelines and
            requirements of the United States TrLlstee. other than those restrictions expressly
            imposed by the Plan or the Confirmation Order: and/or to seek Bankruptcy Court
            approval, on a periodic basis. for any Claims settlements made;
                viii.       market, negotiate and enter into and perform agreements for the sale
            or other disposition of the Assets as may be required by the Plan or the United
            States Bankruptcy Court; as may be required by the Plan;
                  ix.       seek a determination of tax liability under Section 505 of the
            Bankruptcy Code and to pay taxes, if any, related to the Debtor, Estate or the sale
            of the Assets of the Debtor or Estate;
                   x.       collect, receive, and give receipt for all sums of money or other
            property due to the Debtor or Estate and, if necessary, foreclose upon any security
            agreement or the like securing any liability or obligation owed to the Debtor or the
            Estate or liquidate any securities held by the Plan Administrator as a pledge and/or
            take any other actions neccssary to the collection, receipt or disposition of ally
            Assets of tile Estate;
                  xi.       compromise or settle disputes with respect to debt obligations owed
            to the Debtor or the Estate:
                 xii.       execute and deliver all releases, satisfactions and termination
            statements as may be required in connection with Cull payment of any debt
            obligation secured by any lien or security interest;
                xiii.       enter into financing agreements to tile extent necessary to
            supplement the cash flow of the Estate so as to allow the Plan Administrator to
            maximize the liquidation value of the Assets. maximize the amounts collected
            pursuant to Recovery Actions and minimize amounts paid to settle liabilities.
            including but not limited to disputes:
                xiv.        engage and compensate professionals. including attorneys.
            accountants, investment advisors and others, to assist the Plan Administrator in
            carrying out its duties hereunder which professionals include, without imitation.
            those retained to assist the Plan Administrator in any litigation related to the


                                             16
Case 19-22715-CMB        Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB       Doc 308Exhibit
                                  Piled A11/12/19
                                            Page 19Entered
                                                    of 38 11112/19 16:31:27 Desc Main
                                   Document         Page 19 of 38


               liquidation of the Assets as well as the Estate Litigation or the settlement of the
               Liabilities. All professionals employed by the Plan Administrator shall be
               compensated by the Estate;
                    xv.        file or cause to be flied all reqtired tax returns for the Estate and pay
               any and all taxes, if any, when due from the Assets of the Estate;
                   xvi.        in its sole discretion, settle. compromise. litigate to a final judgment.
               or abandon any Cause of Action, Disputed Claim, or Claim Objection, including
               but not limited to adversary proceedings brought under Chapter 5 of the Bankruptcy
               Code; and
                  xvii.        reconcile any Claims unless such allowance or settlement involves
               a payment to the Claimant or offset of amounts owing by the Claimant.

       8.1.3   Compensation of (lie Plan Administrator

       In lieu of any commission or fees which may be fixed by applicable law for trLlstees or
       fiduciaries (and which are hereby waived by the Plan Administrator), the Plan
       Administrator and his agents. accountants, professionals and any other persons retained by
       him shall be compensated from the Assets of the Estate based on his standard hourly rate
       then in effect (and the standard hourly rates of others in his office then in effect, as
       applicable), plus reimbursement of reasonable and necessary expenses shall also be
       compensated. The Plan Administrator shall be entitled to reimbursement from the Assets
       of the Estate (other than amounts held in the Escrow required for allowed pre—eonfirmation
       fees of Professionals) of all out-of-pocket expenses. and costs and expenses of
       distributions. The Plan Administrator shall exercise its own business judgment to assure
       that the duties of the Plan Administrator are performed on the most economical basis to the
       Estate. Such reimbursement shall be paid as of each month end consummated during the
       reporting period, without the need to obtain Court Approval.

       8.1.4   Claims Against the Plan Administrator

       In accepting this assignment, the Plan Administrator acts solely as advisor hereunder, and
       all Persons having any claim against the Plan Administrator in connection with its
       performance of its rights, powers and duties as such Plan Administrator shall look only to
       the Assets of the Estate for payment or satisfaction thereof.

       8.1.5   Commingling of Assets of tile Estate and Liquidating Plan Proceeds.

       The Plan Administrator shall not commingle any of the Assets of the Estate with its osn
       property or the property of any other Person.



                                                  17
Case 19-22715-CMB           Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB          Dcc 308Exhibit
                                     Filed A11/12/19
                                                Page 20 of 38 11/12/19 16:31:27 Desc Main
                                                       Entered
                                   Document       Page 20 of 38




  8.2     Recovery Actions

  Any recovery on any Recovery Action, after the Effective Date, shall be property of the Estate and
  entitled to the full amount recovered by way of the Recovery Action from any party that received
  an avoidable transfer and the net amount of such recovery (alier reasonable expenses of recovery)
  shall be used to fund additional distributions under the Plan. After payment of all Fees and
  expenses of the Plan Administrator, the remaining recoveries shall be paid pro-rata to the Holders
  of Class 4, 5, and 6 Claims entitled to be paid under the Plan.

  8.3     Maintenance of Books and Records

  Subject to its rights to abandon records under Section 11.1, below, the Plan Administrator shall
  maintain records and books of account relating to the Estate property. The Plan Administrator
  shall file or cause to be flied all required tax returns for the Estate and pay any and all taxes.. ilany.
  when due from the Estate.

  8.4     Reliance on Others

  The Plan Administrator may rely upon and shall he protected in acting or refraining from acting
  upon any certificates, opinions, statements. instruments or reports believed by it to be genuine and
  to have been signed or presented by the proper person or persons: provided, hmi’ei’er. that the Plan
  Administrator shall be under a duty to have examined the same to determine whether or not such
  writings conform to the requirements of this Plan.

  8.5     Liability for Errors and Omissions

  The Plan Administrator and its agents shall not be liable for any error of btisinessjudgment or with
  respect to any action taken or omitted to be aken. unless it shall be proved that the Plan
  Administrator or its agents shall have been grossly negligent or shall have acted with willful
  misconduct in ascertaining the pertinent facts or in performing any of its rights, powers or duties
  according to this Plan. The Debtor and the Plan Administrator make no representations as to: (i)
  the value or condition of the Estate or any part thereof. (ii) the dollar amount, if any. which may
  be collected as a result of pursuing Estate Litigation. (iii) the amount at which liabilities may be
  settled, and (iv) the security afforded by this Plan, or as to the validity. execution (except its own
  execution), enforceability, legality or sufficiency of this Plan, and the Plan Administrator shall
  incur no liability or responsibility in respect of such matters.




                                                      18
Case 19-22715-CMB          Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB         Doc 308 Exhibit
                                     Filed A   Page 21
                                           11/12/19    of 38 11/12/19 16:31:27 Desc Main
                                                      Entered
                                   Document      Page 21 of 38


  8.6    Indemnification of the Plan Administrator

  The Plan Administrator and its agents and representatives shall be indemnified by and receive
  reimbursement from the Estate against and from any and all loss, liability, cost, damage or expense
  which it may incur or sustain in the exercise and performance of any of its powers and duties
  pursuant to this Plan unless such loss, liability, cost, damage or expense shall be incurred or
  sustained as a result of gross negligence or willful misconduct. Other than claims by the Plan
  Administrator or its agents and representatives for indemnification or reimbursement resulting
  from their own gross negligence or willful misconduct, all claims of the Plan Administrator its
  agents and representatives for indemnification or reimbursement shall be first offset by the Plan
  Administrator against any portion of the Estate used or to be used for payment of Distributions
  made or to be made in accordance with this Plan.

  8.7    Amendment to Plan Prior to Effective I)ate

  Subject to further order of the Court, the Debtor reserves the right to amend the Plan and solicit
  acceptances thereof.

  8.8    Appointment by Bankruptcy Court of Successor to Plan Administrator.

  Following the resignation or removal of the Plan Administrator, any party—in—interest may petition
  the Bankruptcy Court to appoint a successor as Plan Administrator. The Order appointing the
  successor Plan Administrator shall act in all respects in accordance with the terms and conditions
  of the Plan.

  8.9    Committee

  As of the Effective Date, the Committee shall dissolve, and its members shall be released and
  discharged from all further authority, duties, responsibilities, and obligations relating to and arising
  from the Bankruptcy Case. The retention and employment of the Professionals retained by the
  Creditors’ Committee shall terminate as of the Effective Date, provided, however, that the
  Creditors’ Committee shall exist, and its Professionals shall he retained, after such date with respect
  to (a) applications Filed pursuant to sections 330 and 331 of the Bankruptcy’ Code, (b) motions
  seeking the enforcement of the provisions ofthe Plan or the Confirmation Order, and (c) any matter
  where Committee’s Professionals are retained by the Plan Administrator and (d) any matter
  pending as of the Effective Date until such matter is resolved by a Final Order. Any fees incurred
  by the Committee’s Professionals after the Effective Date shall be paid by the Plan Administrator
  without the need to file any fee applications or obtain the Court’s approval.




                                                     19
Case 19-22715-CMB         Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB        Doc 308Exhibit
                                   Piled A11/12/19
                                             Page 22Entered
                                                      of 38 11/12/19 16:31:27 Desc Main
                                 Document       Page 22 of 38


                                           ARTICLE IX

                             DISTRIBUTIONS UNDER THE PLAN

  9.1    Distributions

  The Plan Administrator shall make all distributions required under the Plan on account of Allowed
  Claims. The Plan Administrator may withhold from amounts distributable to any Person and all
  amounts detentined in the Plan Administrator’s reasonable sole discretion to be required by any
  law, regulation rule, ruling, directive or other governmental requirement. [lolders of Allowed
  Claims. shall as a condition to receiving distributions, provide such information and take such
  steps as the Plan Administrator may reasonably require to ensure compliance with withholding
  and reporting requirements and to enable the Plan Administrator to obtain certifications and
  information as may be necessary or appropriate to satisfy the provisions of any tax law.

  9.2    Delivery of Distributions

         9.2.1 General Provisions; Undeliverable Distributions

         Subject to Bankruptcy Rule 9010 and except as otherwise provided herein, Distributions
         to the holders ofAllowed Claims shall be made by the Plan Administrator at (a) the address
         of each holder as set forth in the Schedules, unless superseded by the address set forth on
         Proof(s) of Claim Piled by such holder, or (b) the last known address of such holder if no
         ProofofClaim is Filed or ifthe Plan Administrator has been notified in writing oft change
         ofaddress. Ifany Distribution is returned as undeliverable, the Plan Administrator may,
         in its discretion, make such efforts to determine the current address of the holder of the
         Claim with respect to which the Distribution was made as the Plan Administrator deems
         appropriate. but no Distribution to any holder shall be made unless and until the Debtor has
         determined the then—current address of the holder, at which time the Distribution to such
         holder shall be made to the holder without interest            Amounts in respect of any
         undeliverable Distributions made by the Plan Administrator shall be returned to, and held
         in trust by. the Plan Administrator until the Distributions are claimed or are deemed to be
         unclaimed property under section 347(b) of the Bankruptcy Code as set forth below. The
         Plan Administrator shall have the discretion to determine how to make Distributions in the
         most efficient and cost—effective manner possible; provided, hoii’ever, that its discretion
         may not be exercised in a manner inconsistent with any express requirements of the Plan.




                                                  20
Case 19-22715-CMB         Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB        Doc 308 Exhibit
                                    Filed A   Page 23
                                          11/12/19    of 38 11/12/19 16:31:27 Desc Main
                                                     Entered
                                  Document      Page 23 of 38


         9.2.2 Minimum Distributions

         Notwithstanding anything herein to the contrary, Distributions on Allowed Unsecured
         Claims for each Claim for which the Distribution is less than fifty dollars ($50). shall not
         be required to be made and no Ilolder of an Allowed Unsecured Claim or Interest has a
         right to receive Distributions under the Plan if the cumulative Distributions on such
         Allowed Claim would be less than $50 in the aggregate.

         9.2.3 Unclaimed Property

         Except with respect to property not Distributed because it is being held on account of a
         Disputed Claim, represents a minimum Distribution under Section 9.2.2 above, or is
         returned undeliverable under Section 9.4 below, Distributions that are not cashed by the
         claimant by the expiration of three (3) months from the date of the distribution check shall
         be deemed to be unclaimed property under Section 347(b) of the Bankruptcy Code and
         shall vest or revest in the Creditor’s Trust, and the Claims with respect to which those
         Distributions are made shall be automatically cancelled. After the expiration of that three
         month period, the claim ofany Entity to those Distributions shall be discharged and forever
         barred. Nothing contained in the Plan shall require the Plan Administrator to attempt to
         locate any holder ofan Allowed Claim. All funds or other property that vests or revests in
         the Estate pursuant to this Section shall become the property of the Creditor’s Trust as
         unclaimed property in accordance with section 347(b) of the Bankruptcy Code.

  9.3    Manner of Cash Payments Under the Plan

  Cash payments made pursuant to the Plan shall be in United States dollars by checks drawn on a
  domestic bank selected by the Plan Adnunistrator or by wire transfer from a domestic bank, at the
  option of the Plan Administrator.

  9.4    Place of Distribution

  Unless otherwise provided in the Plan, all payments to any holder of an Allowed Claim will be
  made to the holder of each Allowed Claim at the address of such holder as listed in the Schedules
  unless the Debtor or the Plan Administrator has been notified, in advance, in writing of a change
  of address, including, without limitation, by the timely filing ofa proofofclaim or interest by such
  holder that provides an address for such holder difference from the address reflected in the
  Schedules. In the event that any payment to any holder is returned as undeliverable, no Further
  payment to such holder will be made unless the Plan Administrator has been notified of the then
  current address of such holder, at which time or as soon as reasonably practicable thereafter, such
  distribution will be made to such holder without interest; provided however, that, such


                                                   2]
Case 19-22715-CMB            Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB           Doe 308Exhibit
                                      Piled A11/12/19
                                                Page 24Entered
                                                         of 38 11/12/19 16:31:27 Desc Main
                                    Document       Page 24 of 38


  undeliverable payments will be deemed unclaimed property under Section 347(b) of the
  Bankruptcy Code at the expiration of six (6) months days alter the date of payment (if such holder
  fails to provide an updated address). After the expiration of the six month period, all unclaimed
  properly or interest in property shall revert to the Creditor’s Trust, and the claim of the holder to
  such property or interest in property shall be discharged and forever barred from assertion against
  the Estate and its property. The Plan Administrator will have no obligation to attempt to locate
  any holder of an Allowed Claim other than by reviewing the Schedules. Proofs of Claim timely
  filed and the Debtor’s books and records.

  9.5    Compliance with Tax Requirements

  In connection with making Distributions under this Plan, to the extent applicable, the Plan
  Administrator shall comply with all tax withholding and reporting requirements imposed on it by
  any governmental unit, and all Distributions pursuant to this Plan shall be subject to such
  withholding and reporting requirements. The Plan Administrator may withhold the entire
  Distribution due to any holder of an Allowed Claim until such time as such holder provides the
  necessary information to comply with ally withholding requirements of any governmental unit.
  Any property so withheld will then be paid by the Plan Administrator to the appropriate authority.
  If the holder of an Allowed Claim fails to provide the information necessary to comply with any
  withholding requirements of any governmental unit within six (6) months from the date of first
  notification to the holder of the need for such information or for the Cash necessary to comply
  with any applicable withholding requirements, then such holder’s Distribution shall be treated as
  an undeliverable distribution in accordance with Section 9.2.1.

  9.6    No Payments of Fractional Cents

  Notwithstanding any other provision of the Plan to the contrary. no payment of fractional cents
  shall be made pursuant to tile Plan. Whenever an)’ payment ofa fraction of a cent under the Plan
  would otherwise be required, the actual Distribution made shall reflect a rounding down of such
  fraction to the nearest whole cent.

  9.7    Interest   Ofl   Claims

  Unless other ise expressly provided for in the Plan, the Confimlation Order, othcr order of the
  Bankruptcy Court or as required by applicable law, and unless the full principal amounts of all
  Allowed General Unsecured Claims have been paid or satisfied. postpetition interest shall not
  accrue or be paid on any Claims.




                                                   1,
Case 19-22715-CMB         Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB        Doe 308Exhibit
                                   Filed A11/12/19
                                              Page 25Entered
                                                      of 38 11/12/19 16:31:27 Desc Main
                                 Document       Page 25 of 38


  9.8    No Distribution in Excess of Allowed Amount of Claim

  Notwithstanding anything to the contrary contained in the Plan, no holder of an Allowed Claim
  shall receive in respect of that Claim any Distribution in excess of the Allowed amount of that
  C Ia im.

  9.9    Setoff and Recoupment

  The Plan Administrator may, but shall not be required to, setoff against, or recoup from, any
  Allowed Claim and the Distributions to be made pursuant to the Plan in respect thereof, any claims
  or defenses of any nature whatsoever that the Debtor or the Estate may have against the holder of
  such Allowed Claim, but neither the failure to do so nor the Allowance of any Claim under the
  Plan shall constitute a waiver or release by the Plan Administrator or the Estate of any right of
  setoff or recoupment that any of them may have against the holder of any Allowed Claim.


                                            ARTICLE X

                                       DISPUTED CLAIMS

  10.1   Objection 1)eadline

  All objections to Disputed Claims shall be Piled and served upon the holders of each such Claim(s)
  within 120 days after the later of: (a) the Effective Date, or (h) the date on which such Claim was
  filed with the Bankruptcy Court; unless otherwise ordered by the Bankruptcy Court after notice
  and a hearing.

  10.2   Estimation of Claims

  The Debtor or the Plan Administrator may request that the Court estimate any contingent or
  unliquidated Claim to the extent permitted by section 502(c) of the Bankruptcy Code regardless of
  whether the Debtor or the Plan Administrator has previously objected to such Claim or whether
  the Court has ruled on any such objection, and the Court shall have jurisdiction to estimate any
  Claim at any time during litigation concerning any objection to such Claim, including during the
  pendency of any appeal relating to any such objection. If the Court estimates any contingent or
  unliquidated Claim, that estimated amount shall constitute either the Allowed amount of such
  Claim or a maximum limitation on the Claim, as determined by the Court. Ifthe estimated amount
  constitutes a maximum I ni itation on the Claim, the Plan Administrator may elect to pursue
  supplemental proceedings to object to the ultimate allowance of the Claim. All of the
  aforementioned Claims objection. estimation, and resolution procedures are cumulative and not


                                                  23
Case 19-22715-CMB          Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB         Doc 308Exhibit
                                    Piled A11/12/19
                                              Page 26Entered
                                                      of 38 11/12/19 16:31:27 Desc Main
                                     Document         Page 26 of 38


  exclusive of one another. Claims may be estimated and subsequently compromised. sealed.
  withdrawn, or resolved by any mechanism approved by the Court.

  10.3    No Distributions Pending Allowance

  Notwithstanding any other provision hereof, unless ordered otherwise by a Final Order, if ally’
  portion of a Claim is a Disputed Claim, no payment or Distribution provided hereunder shall be
  made on account of tile Allowed portion of the Claim unless and until the Disptlted portion of tile
  Claim is Allowed.

  10.4    Late Filed Claims Not Entitled to I)istribution

  Any and all Claims filed after the applicable bar date in this case shall not be entitled to a
  distribution, the Debtor or Plan Administrator is not required to take any further action with respect
  to said claims, and this Plan shall constitute an objection to any such claim flied after the applicable
  bar date.
                                               ARTICLE XI

                                 ABANDONMENT OF PROPERTY

  11.1   Abandonment by the Plan Administrator

  [he Plan Administrator shall have tile rigilt to abandon in any commercially reasonable manner
  any other property tilat the Debtor or tile Plan Administrator reasonably concludes is of 110 benefit
  to tile Estate or its creditors or that it reasonably determines, at the conclusion of Distributions or
  dissolution of the Estate, to be too impractical to distribute. Such abandonment shall be (a) effected
  by a separate Notice or order of the Court on proper notice to the relevant parties and (b) be deemed
  to have been made under the Plan.

  11.2    Abandonment Claims

  if tile abandonment of any asset pursuant to the Plan (including those abandoned pursuant to
  section 11.1) and the Confirmation Order results in damages to a non—debtor party, any Claim for
  such damages shall be forever barred and sIlall not be enforceable against the Debtor. tile Estate
  or its properties, successors, and assigns. unless a Proof of Claim is Piled and served upon counsel
  for tile Debtor and tile Plan Administrator on or before thirty (30) days after the later to occur of

  (a) the entry of the Confirmation Order or (b) tile date of the entry by the Court of an order
  authorizing abandonment of such asset.




                                                    24
Case 19-22715-CMB          Doc 309-1       Filed 11/12/19       Entered 11/12/19 16:44:34           Desc
Case 19-22715-CMB          Doc 308 Exhibit
                                     Filed A11/12/19
                                                Page 27 of 38 11/12/19 16:31:27
                                                       Entered                                Desc Main
                                   Document       Page 27 of 38


                                            ARTICLE XII

                      CONDITIONS PRECEDENT TO CONFIRMATION
                        OF THE PLAN AND THE EFFECTIVE DATE

  12.1   Conditions Precedent to the Confirmation of the Plan

  It shall be a condition precedent to the confirmation of the Plan, that the Confirmation Order shall
  have been entered by the Court.

  12.2   Conditions Precedent to the Effective 1)ate of the Plan

  The Plan shall not become effective and the Effective Date shall not occur unless and until the
  following conditions shall have been satisfied or waived in accordance with Section 12.3, in the
  Bankruptcy Cases:

         (a)     The Confirmation Order shall be a Final Order; and,

          (b)    After the entry of the Confirmation Order, no modifications shall have been made
  to the Plan except in accordance with its provisions with respect to its modification.

  12.3   Waiver of Conditions Precedent

  None of the conditions precedent in Section 12.2 may be waived or modified, in whole or in part,
  by the Debtor or the Plan Adniinistrator.

                                            ARTICLE XIII

                                  EFFECTS OF CONFIRMATION

  13.1   Vesting of Assets

          (a)     As of the Effective Date, title to the property of the Estate shall vest and/or re-vest
  in the Plan Administrator subiect to the Plan Administrators obligation to administer, liquidate
  and distribute the property in accordance with the terms of this Plan.

         (b)     As of the Effective Date, all assets of the Estate shall be free and clear of all claims
  except as provided for in the Plan or the Confirmation Order.




                                                    25
Case 19-22715-CMB          Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB         Doe 308Exhibit
                                    Filed A11/12/19
                                              Page 28Entered
                                                       of 38 11/12/19 16:31:27 Desc Main
                                  Document       Page 28 of 38


  13.2    Release of Assets

  The Bankruptcy Court shall retain jurisdiction of the Debtor and its assets and properties   Lintil   final
  Distributions are made the Bankruptcy Case is closed.

  13.3    Binding Effect

  Except as otherwise provided in section 1121 (d)(3) of’ the Bankruptcy Code, on and after the
  Confirmation Date, the provisions of the Plan shall bind any holder ol’a Claim against the Debtor
  and its successors and assigns. whether or not the Claim of such holder is impaired under the Plan
  and whether or not such holder has accepted the Plan.

  13.3    Terms of Injunctions or Stays

  Unless otherwise expressly’ provided herein, all injunctions or stays arising under or entered during
  the Bankruptcy Case under sections 105 or 362 oF the Bankruptcy Code, or otherwise, and in
  existence on the confirmation date, shall remain in lull force and elThct until the closing of the
  Bankruptcy Case.

  13.5    Estate Litigation

  The Plan Administrator shall retain the exclusive right to enforce any and all Recovery Actions
  against any person or entity. The Plan Administrator may pursue, abandon, or release any or all
  Recovery Actions as it deems appropriate, without the need to obtain approval or any or other
  further relief from the Bankruptcy Court. The Plan Administrator, in its sole discretion. may offset
  any such claim held against a person or entity. against any payment due such pcrson or entity undcr
  the Plan.

  13.6    Injunction Against Interference with the Plan

  Upon the occurrence ofthe Effective Date, all holders ofClaims and other parties in interest along
  with their respective present, future or Former employees. agents. officers, directors or principals
  shall he enjoined from taking any actions to interfere with the implementation or consummation
  of the Plan.

  13.7    Retention and Preservation of Claim Objections and Estate Litigation

  Pursuant to section II 23(b)(3)(B) of the Bankruptcy Code. upon entry of the Confirmation Order.
  the Plan Administrator retains the right to object to all Claims and interests asserted against it and
  all of the Recovery Actions, including without lin,itation: (I) Recovery Actions under Section 547


                                                   26
Case 19-22715-CMB          Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB         Doc 308Exhibit
                                    Piled A11/12/19
                                              Page 29Entered
                                                      of 38 11/12/19 16:31:27 Desc Main
                                     Document         Page 29 of 38


  of the Bankruptcy Code against those parties receiving payments from the Debtor within 90 days
  or one year prior to the Petition Date. (2) all claims and Causes of Action disclosed in the Debtor’s
  schedules and Statement of Financial Affairs which are incorporated herein by reference; and (3)
  any and all claims and Causes of Action that the Debtor held pre-confirmation including, but not
  limited to, claims For unpaid accounts receivable and fraudulent transfer shall vest or revest in the
  Debtor except as otherwise provided in this Plan.

  Unless a claim or Cause of Action against a creditor or other entity is expressly waived,
  relinquished, released, compromised or settled in the Plan or any Final Order, the Debtor expressly
  reserves such claim or Cause of Action for later adjudication by the Plan Administrator (including
  without limitation, claims and causes of action not specifically identified or which the Debtor may
  presently be unaware or which may arise or exist by reason of additional Facts or circumstances
  unknown to the Debtor at this time or facts or circumstances which may change or be different
  from those which the Debtor now believes to exist) and, therefore, no preclusion doctrine,
  including without limitation, the doctrines of it’s jud/cata. collateral estoppel. issue preclusion,
  claim preclusion, waiver, estoppel (judicial. equitable or otherwise) or laches shall apply to such
  claims or Causes of Action upon or after the confirmation of the Plan based on the Disclosure
  Statement, the Plan or the Confirmation Order, except for such claims or Causes of Action that
  have been released in the Plan or any other Final Order.

                                            ARTICLE XIV

                            INJUNCTIONS AND INI)EMNIFICATION

  14.1    Exculpation

  The Debtor’s court-approved professionals and Committee’s members and court-approved
  professionals as well as Compass Advisory Partners. LLC shall have no liability to any person for
  any act or omission in connection with, or arising out of. (i) the Disclosure Statement. (ii) the Plan.
  (ii) the solicitation of votes for, and pursuit of con Ii rmation of, the Plan, (iv) the formulation.
  preparation, implementation or consummation of the Plan, or (v) the administration of the Plan or
  any contract, instrument, release or other agreement or document created or entered into in
  connection with the Plan, except for willful misconduct or gross negligence as determined by a
  Final Order afterexhaustion of all rights ol’appeal, reconsideration or rehearing and. in all respects.
  shall be entitled to rely upon the advice ol’ counsel with respect to its duties and responsibilities
  under the Plan and the Bankruptcy Case.




                                                    27
Case 19-22715-CMB          Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB         Doc 308Exhibit
                                    piled A11/12/19
                                              Page 30Entered
                                                      of 38 11/12/19 16:31:27 Desc Main
                                     Document         Page 30 of 38


  14.2    Discharge

  Except as provided in Section 1141 of the Bankruptcy Code. the Plan, or the Confirmation Order,
  Confirmation of the Plan will (i) discharge the Debtor from any debt that arose before the date of
  such Confirmation, and any debt of a kind specified in Sections 502(g), 502(h), or 502(i) of the
  Bankruptcy Code, whether or not (I) a proof of the Claim based on such debt is flied or deemed
                                      —




  riled under Section 501 of the Bankruptcy Code; (2) such Claim is allowed under Section 502 of
  the Bankruptcy Code; or (3) the holder of such Claim has accepted the Plan.

  Except as otherwise provided in the Plan or Confirmation Order, the Confirmation Order shall act
  as a discharge ofany and all Claims against, and all debts and liabilities oL the Debtor, as provided
  in Sections 524 and 1141 of the Bankruptcy Code, and such discharge shall void any judgment
  against the Debtor at any time obtained to the extent that it relates to a discharged Claim.

  Except as otherwise provided in the Plan or the Confirmation Order, on and after the Effective
  Date, all persons who have held, currently hold or may hold a debt, Claim discharged pursuant to
  the terms ofthe Plan are permanently enjoined from taking any of the following actions on account
  of any such discharged debt or Claim: (i) commencing or continuing, in any manner, any action
  or other proceeding against the Debtor or its respective successors or its respective properties: (ii)
  enforcing, attaching, collecting or recovering, in any manner. any judgment. award, decree ororder
  against the Debtor or its respective successors or its respective properties; (iii) creating, perfecting
  or enforcing any lien or encumbrance against the Debtor or its respective successors or its
  respective properties; and (iv) commencing or continuing ally action, in any manner. in any place.
  that does not comply with or is inconsistent with the provisions of the Plan or the Confirmation
  Order. Any person injured by any willful violation of such injunction will recover actual damages,
  including costs and attorneys’ fees, and. in appropriate circumstances. may recover punitive
  damages from the willful violator.

  14.3    Injunction

  Except as provided in the Plan or the Confirmation Order, as of the Confirmation Date, all entities
  that have held, currently hold or may hold a Claim or other debt or liability that is discharged,
  pursuant to the terms ofthe Plan are permanently enjoined from taking any ofthe following actions
  against the Debtor, the Estate, the Plan Administrator or its successors or its properties on account
  of any such discharged Claims, debts or liabilities: (i) commencing or continuing, in any manner
  or in any place, ally action or other proceeding: (ii) enforcing, attaching, collecting or recovering
  in any manner any judgment. award, decree or order; (iii) creating, perfecting or enforcing any lien
  or encumbrance: (iv) asserting a setoli. right of subrogation or recoupment of ally kind against any
  debt, liability or obligation due to the Debtor or the Estate; and (v) commencing or continuing, in



                                                    28
Case 19-22715-CMB          Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB         Doc 308Exhibit
                                    Filed A11/12/19
                                              Page 31Entered
                                                       of 38 11/12/19 16:31:27 Desc Main
                                  Document       Page 31 of 38


  any manner or in any place. any action that does not comply with or is inconsistent with the
  pros isions of the Plan.

  14.4    No Liability for Tax Claims

  Unless a taxing authority has asserted a Claim against the Debtor before the bar date established
  therefore, no Claim of such authority shall be Allowed against the Debtor for taxes, penalties,
  interest, additions to tax or other charges arising out of the failLire. if any, of the Debtor to have
  paid tax or to have filed any tax return in or for the period prior to the date on which (i) the bar
  date occurs as to any Claim that constitutes an Administrative Expense Claim, or (ii) the bar date
  occurs as to any Claim that constitutes a General Unsecured Claim.

  14.5    Preservation of Rights of Action

  Except as otherwise provided in the Plan or the Confirmation Order, the Plan Administrator, in
  accordance with section 1123(b) of the Bankruptcy Code, shall retain and shall have the exclusive
  right to prosecute and enforce any cause of action or rights to payment of claims that the Debtor
  or its bankruptcy Estate may hold against any person.

  14.6    Indemnification Obligations

  As of the Effective Date, the obligations of the Debtor to indemnify individuals who have served
  as its respective directors, officers, agents. employees, representatives and others, pursuant to its
  respective certificates or articles of incorporation, by-laws and applicable statutes in respect of all
  present and future actions, suits and proceedings against any such officers, directors, agents.
  employees, representatives and others, based upon any act or omission related to such service with
  or for or on behalf of the Debtor shall not be discharged or impaired by the confirmation or
  consummation of the Plan but shall survive unaffected by the reorganization contemplated by the
  Plan and shall be performed and honored by the Debtor regardless of such confirmation.
  consummation and reorganization, as may be governed by applicable law.

                                             ARTICLE XV

                                 RETENTION OF JURISDICTION

  15.1   Retention oI.Jurisdietion

  Non ithstanding entry of the Confirmation Order and the occurrence of the Effective Date, the
  Court shall retain exclusive jurisdiction of all matters arising out of or relating to the Case, the



                                                    29
Case 19-22715-CMB          Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMS         Doc 308Exhibit
                                    Filed A11/12/19
                                              Page 32Entered
                                                       of 38 11/12/19 16:31:27 Desc Main
                                  Document       Page 32 of 38


  Plan, the Confirmation Order, and the Estate pursuant to, and for the purposes of, sections 105(a)
  and 1142 of the Bankruptcy Code and for, among other things, the following purposes:

         (a) To resolve any matters relating to the assumption and assignment or rejection of
  executory contracts or unexpired leases, and to hear, determine and, if necessary, liquidate any
  Claims resulting therefrom:

         (b) To decide and resolve any and all motions, adversary proceedings, including Recovery
  Actions, applications, contested matters and any other matters, whether pending as of the Effective
  Date or brought thereafter in accordance with the terms hereof;

          (c) To consider and rule on the compromise and settlement of any Claim against, or Cause
  of Action on behalf of. the Plan Administrator or the Estate;

          (d) To ensure that Distributions to holders of’Allowed Claims are accomplished as provided
  herein, and resolve any disputes concerning any such Distributions;

          (e) To allow, disallow, determine. liquidate, classify, estimate or establish the priority or
  secured or unsecured status of any Claim (including any Administrative Expense Claim), and to
  resolve any and all objections to the Disputed Claims:

          (I’) To hear and determine any and all applications for the allowance of compensation of
  Professional for professional services rendered and expenses incurred prior to the Confirmation
  Date;

         (g) To enter such orders as may be necessary or appropriate to implement or consummate
  the provisions of the Plan and all contracts, instruments, releases and other agreements or
  documents created in connection with the Plan, including but not limited to any motions flied
  pursuant to section 363 of the Bankruptcy Code;

         (h) To consider any modifications of the Plan, to cure any defect or omission, or reconcile
  any inconsistency, in the Plan or in any order of the Court as may be necessary to carry out the
  purposes and intent of the Plan and to implement and effectuate the Plan:

          (i) To resolve any cases. controversies. suits or disputes arising in connection with the
  interpretation, implementation. or enforcement of the Plan or any person’s or Entity’s obligations
  incurred in connection with the Plan;

         U) To  hear and determine matters concerning state, local, and federal taxes in accordance
  with sections 346, 505, and 1146 of the Bankruptcy Code;


                                                   30
Case 19-22715-CMB          Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB         Doc 308Exhibit
                                    Filed A11/12/19
                                              Page 33Entered
                                                       of 38 11/12/19 16:31:27 Desc Main
                                  Document       Page 33 of 38




          (k) To enter and implement such orders as arc necessary or appropriate if the Confimiation
  Order is for any reason modified, stayed, revoked, reversed or vacated;

         (I) To enforce remedies upon any default under the Plan;

          (m) To enforce, interpret, and determine any disputes arising in connection with any orders,
  stipulations. judgments. and rulings entered in connection with the Reorganization Case (whether
  or not the Reorganization Case have been closed);

         (n) To resolve any cases. controversies. suits. or disputes that may arise in connection with
  the consummation. interpretation, or enforcement of the Plan, or any Estate’s obligations incurred
  in connection herewith;

          (o) To determine any other matters that may arise in connection with or ‘elate to the Plan,
  the Disclosure Statement, the Confirmation Ordcr or any contract. instrument, release. indenttire.
  or other agreement or document created in connection with the Plan;

          (p) To issue injunctions, enter and implement other orders, or take such other actions as
  may be necessary or appropriate to restrain interference by any person or Entity with the
  consummation of the Plan, or the enforcement ofany rights, remedies, or obligations created under
  the Plan;

          (q) To determine such other matters as may be provided for in the Confirmation Order or
  other orders of the Court or as may be authorized under the provisions of the Bankruptcy Code or
  any other applicable law;

         (r) To hear ally other matter if the Court’s exercise of jurisdiction thereover is not
  inconsistent with the Bankruptcy Code or title 28 of the United States Code;

         (s) To hear and determine issues relating to discharge. injunctions, covenants not to sue,
  and other waivers and protections provided under or relating to the Plan and

         (u) To enter a final decree closing the Case.




                                                  3’
Case 19-22715-CMB         Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB        Doc 308Exhibit
                                   Piled A11/12/19
                                             Page 34Entered
                                                     of 38 11/12/19 16:31:27 Desc Main
                                    Document        Page 34 of 38


  15.2   Modification of the Plan

         15.2.1 Modification Before the Effective Date.

         The Proponents of the Plan may alter. amend or modiR the Plan or all): provision or portion
         thereof under Section 1127(a) of the Bankruptcy Code at an)’ time prior to the Effective
         Date; provided, however, that there shall be no material modification to the Plan. The Plan
         Proponent shall provide parties in interest with notice ofsuch amendments or modifications
         as may be required by the Bankruptcy Rules or any Order of the Court. A holder of a
         Claim that has accepted the Plan shall be deemed to have accepted the Plan as altered.
         amended, modified or clarified unless the proposed alteration. amendment. modification
         or clarification adversely changes the treatment of the Claim of, or releases granted to. such
         holder.

         15.2.2 Modification Before Substantial Consummation

         After the Effective Date but prior to the “substantial consummation” (as that term is defined
         in section 1101(2) ofthe Bankruptcy Code) ofthe Plan, the Debtor may, pursuant to section
          1127(b) of the Bankruptcy Code, institute proceedings in the Bankruptcy Court to remedy
         any defect or omission or to reconcile any inconsistencies in the Plan, the Disclosure
         Statement, or the Confirmation Order, and otherwise provide for such matters as may be
         necessary to carry out the purpose and effect of the Plan, as long as the proceedings do not
         adversely affect the treatment ofholders of Claims under the Plan; provided, however, that.
         to the extent required by the Bankruptcy Rules or an order of the Court. prior notice ofany
         such proceedings shall be served in accordance therewith. A holder of a Claim that has
         accepted the Plan shall be deemed to have accepted the Plan, as altered. amended. modified,
         or clarified, if the proposed alteration, amendment, modification, or clarification does not
         adversely change the treatment of the Claim, or releases granted to. such holder.

         15.2.3 Modification After Substantial Consummation

         After “Substantial Confirmation” (as that term is defined in section 1101(2) of the
         Bankruptcy Code) of the Plan, the Plan Administrator may amend the Plan to provide for
         technical corrections to the Plan provided that such changes do not affect the interests of
         the claim holders.




                                                   32
Case 19-22715-CMB          Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB         Doc 308Exhibit
                                    Filed A11/12/19
                                              Page 35Entered
                                                       of 38 11/12/19 16:31:27 Desc Main
                                  Document       Page 35 of 38


                                            ARTICLE XVI

                                MISCELLANEOUS PROVISIONS

  16,1    Dissolution of the Debtor

  On the Effective Date or as soon thereafter as is reasonably practicable. the affairs of the Debtor
  shall he wound up. and the Plan Administrator is directed to dissolve the Debtor and such
  dissolution shall be effective without the need for any further action or approval; provided.
  however, that. to the extent applicable, the entry of the Final Decree in the Bankruptcy Case shall
  effect such dissolution of the Debtor to the extent permissible under applicable law.

  16.2   Governing Law

  Except to the extent that the Bankruptcy Code or other federal law is applicable, or to the extent a
  schedule or exhibit hereto or instrument, agreement, or other document executed in connection
  with the Plan provides otherwise, the rights, duties, and obligations arising under the Plan, and the
  instruments. agreements. and other documents executed in connection with the Plan. shall he
  governed by, and construed and enforced in accordance with, the internal laws of the
  Commonwealth of Pennsylvania. without giving effect to any choice of law provisions that would
  require the application ofthe law of any otherjurisdiction.

  16.3   Notices

  To be effective, all notices, requests. and demands under the Plan must he in writing (including by
  facsimile transmission) and, unless otherwise expressly provided herein, shall be deemed to have
  been duly given or made when actually delivered or. in the case of notice by facsimile transmission,
  when received and telephonically confirmed, addressed as follows:



                                To Counsel for the Debtor:
                                Rober 0 Lampl, Esq.
                                Ryan J. Cooney, Esq.
                                223 Fourth Aye, 4th Floor
                                Pittsburgh. PA 15222
                                Fax: (412) 392-0335




                                                   33
Case 19-22715-CMB          Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB         Doc 308Exhibit
                                    Filed A11/12/19
                                              Page 36Entered
                                                       of 38 11/12/19 16:31:27 Deso Main
                                  Document       Page 36 of 38


                                To Counsel for the Plan Administrator:
                                Robert S. Bernstein. Fsq.
                                BERNSTEIN-BURKLEY. P.C.
                                707 Grant Street. Suite 2200
                                Pittsburgh. PA 15219
                                Fax: (412) 456-8135




  16.4   Further Documents and Actions

  The Debtor and the Plan Administrator shall execute, and are authorized to file with the Court and
  deliver, such agreements and other documents or informatIon, and to take or cause to be taken such
  actions. as may he necessary or appropriate to effect and further evidence the terms and conditions
  of the Plan and to consummate the transactions and transfers contemplated by the Plan. The
  Debtor. the Plan Adnunistrator. and all other necessary or appropriate ,aii shall execute any
  and all documents and instruments that must be executed under or in connection with the Plan in
  order to implement the terms of the Plan or to effectuate the Distributions under the Plan, provided
  that such documents and instruments are reasonably’ acceptable to such party or parties.

  16.5   Relationship I3ehveen the Plan and Disclosure Statement

  To the extent that the Plan is inconsistent with the Disclosure Statement, the provisions of the Plan
  shall be controlling.

  16.6   Reservation of Rights

  If the Plan is not confirmed by a Final Order. or if the Plan is confimied and does not become
  effective, the rights of all parties in interest in the Case. including the Debtor, are and will be
  reserved in full. Any concessions or settlements reflected herein (if any). are made for purposes
  of the Plan only, and if the Plan does not become effective, no party in interest shall be hound or
  deemed prejudiced by any such concession or settlement.




  16.7    Post-Confirmation Date Fees and Expenses

  After the Confirmation Date, the Plan Administrator shall, in the ordinary course of business and
  withotit the necessity for any approval by the Cotirt. pay the reasonable fees and expenses of the
  Professionals employed by the Plan Administrator in connection with the implementation and


                                                   34
Case 19-22715-CMB         Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB        Dcc 308Exhibit
                                   Filed A11/12/19
                                             Page 37Entered
                                                      of 38 11/12/19 16:31:27 Desc Main
                                 Document       Page 37 of 38


  consummation of the Plan, the claims reconciliation process and any other matters as to which
  such Professionals may be engaged. The fees and expenses of such Professionals shall he paid
  within ten (10) Business Days after submission of a detailed invoice therefore to the Plan
  Administrator. If the Plan Administrator disputes the reasonableness of any such invoice, it shall
  timely pay the undisputed portion of such invoice, and submit the dispute regarding the balance of
  such invoice to the Court for a determination of its reasonableness.

  16.8   Binding Effect

  The provisions of this Plan shall be binding on. and shall inure to the benefit of. the Debtor, all
  holders of Claims or whose actions may be required to effectuate the terms of the Plan, and any
  current or future heir, executor, administrator, successor, assign or any person or entity claiming
  derivatively through or because of any of the foregoing (including, but not limited to, any trustee
  appointed for the Debtor tinder chapter 7 or II of the Bankruptcy Code). The Confirmation Order
  shall provide that, after the occurrence of the Effective Date, the terms and provisions of the Plan
  and the Confirmation Oi’der shall survive and remain effective after entry of any order wluch may
  be entered converting any of the Reorganization Case to a case under chapter 7 of the Bankruptcy
  Code, and the terms and provisions of the Plan shall continue to be effective in this or any
  superseding case under the Bankruptcy Code.

  IN WITNESS WHEREOF. the undersigned has duly executed the Plan as of the date first above
  written.

  Dated: November 12, 2019                      5171 CAMPBELLS LAND CO., INC.

                                                By: /.v/ Wi//lam F Kane
                                                Signature of’ Debtor or Authorized Representative

                                                ROBERT 0 LAMPL LAW OFFICE
                                                Bv:/v/ Robert 0 Lainp1
                                                Robert 0 Lampl
                                                PA l.D. #19809
                                                Ryan .1. Cooney
                                                PA l.D.#3192l3
                                                223 Fourth Aye, 4th Floor
                                                Pittsburgh, PA 15222
                                                (412) 392-0330 (phone)
                                                (412) 392-0335 (facsimile)
                                                rlampl(t,laiwpllaw .com

                                               A utmneiR for the Debtor


                                                  35
Case 19-22715-CMB Doc 309-1 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc
 Case 19-22715-CMB Doc 308Exhibit
                            FiledA11/12/
                                     Page19 38Entere
                                               of 38d 11/12/19 16:31:27 Desc Main
                          Document      Page 38 of 38


                                      BERNSTEIN-BURKLEY, PC,
                                      By: /c/ Kirk B. Thirk/ei’
                                          Kirk B. Burkicy. Esq.. PA ID No. 89511
                                          kbu rk evrcibernstei ii Iaw.com
                                          Keila Estcvez. Esq.. PA ID No, 32460!
                                         kcswvez(d:bcrnsteinlaw.corn
                                          707 Grant Street, 2200 Gulf Tower
                                          Pittsburgh. PA 152 I 9
                                            (4! 2) 456-8! 00 (phone)
                                            (412) 456-8135 (fax)

                                       :JIlO?fl&VSfO?’   11w Official Coumiltiec
                                      a! Unxcc’z,rc’c/ (‘redifo,’s




                                       36
